19-3505
     Ming Wen v. Garland
                                                                            BIA
                                                                       Cheng, IJ
                                                                    A200 237 531
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            DENNY CHIN,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   YONG MING WEN, AKA YOU MING
14   WENG, AKA YOU MING WEN,
15            Petitioner,
16
17                    v.                                  19-3505
18                                                        NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                  John Son Yong, Esq., New York,
25                                    NY.

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically substituted
     as Respondent.
 1   FOR RESPONDENT:                      Ethan P. Davis, Acting Assistant
 2                                        Attorney General; Jeffery R.
 3                                        Leist, Senior Litigation Counsel;
 4                                        Raya Jarawan, Trial Attorney,
 5                                        Office of Immigration Litigation,
 6                                        United States Department of
 7                                        Justice, Washington, DC.
 8
 9          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

10   AND DECREED that this petition for review of a decision of

11   the Board of Immigration Appeals (“BIA”) is DENIED.

12          Petitioner Yong Ming Wen, a native and citizen of the

13   People’s Republic of China, seeks review of an October 8,

14   2019, decision of the BIA affirming a March 23, 2018, decision

15   of an Immigration Judge (“IJ”) denying his application for

16   asylum,        withholding     of    removal,      and     relief      under     the

17   Convention Against Torture (“CAT”).                In re Yong Ming Wen, No.

18   A200 237 531 (B.I.A. Oct. 8, 2019), aff’g No. A200 237 531

19   (Immig. Ct. N.Y. City Mar. 23, 2018).               We assume the parties’

20   familiarity with the underlying facts and procedural history.

21          Under the circumstances of this case, we have reviewed

22   both     the     IJ’s    and   BIA’s     decisions        “for   the     sake    of

23   completeness.”          Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir.

24   2006).          The     applicable     standards     of     review      are     well

25   established.          See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

26   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).


                                              2
 1       “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination on . . . the consistency between the applicant’s

 4   or witness’s written and oral statements . . . , the internal

 5   consistency   of   each   such   statement   .   .   .   ,   and   any

 6   inaccuracies or falsehoods in such statements, without regard

 7   to whether an inconsistency, inaccuracy, or falsehood goes to

 8   the heart of the applicant’s claim, or any other relevant

 9   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).        “We defer . . . to

10   an IJ’s credibility determination unless, from the totality

11   of the circumstances, it is plain that no reasonable fact-

12   finder could make such an adverse credibility ruling.”             Xiu

13   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

14   Hong Fei Gao, 891 F.3d at 76.        Substantial evidence supports

15   the agency’s determination that Wen was not credible as to

16   his claim that police detained and beat him for practicing

17   Christianity in an underground church in China.

18       The agency reasonably relied on Wen’s false statements

19   about the name of his church in China and the purpose of a

20   trip to Moscow.     At a credible fear interview, Wen stated

21   that he belonged to an “underground Roman Catholic Church”

22   named Saint Mary’s Church. However, in his asylum application


                                      3
 1   and testimony, he stated that he actually belonged to Haiyu

 2   Village Christian Church and admitted that he “made up” the

 3   name of his church at the credible fear interview.            Further,

 4   he initially testified that his trip to the United States was

 5   the first time he left China but later admitted that he

 6   previously     went   to    Moscow   to   visit   relatives   and   go

 7   sightseeing.    Upon further questioning, he admitted that the

 8   earlier trip was actually an attempt to leave China.            The IJ

 9   was not required to accept his explanations that he was

10   nervous and afraid of being sent back to China.           See Majidi

11   v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

12   must do more than offer a plausible explanation for his

13   inconsistent statements to secure relief; he must demonstrate

14   that a reasonable fact-finder would be compelled to credit

15   his testimony.” (internal quotation marks omitted)).

16       Moreover, the agency reasonably relied on Wen’s omission

17   during the credible fear interview of a March 2011 police

18   raid on his church.        In his asylum application and testimony,

19   he stated that he escaped that raid without being arrested,

20   but gave inconsistent dates for it in his testimony.           The IJ

21   was not required to accept his explanation that he “was very

22   tired physically” at the interview.         See Majidi, 430 F.3d at


                                          4
 1   80; see also Hong Fei Gao, 891 F.3d at 78-79 (weight given to

 2   an omission depends, in part, on whether “facts are one that

 3   a credible petitioner would reasonably have been expected to

 4   disclose under the relevant circumstances”).

 5        The agency did not abuse its discretion in declining to

 6   give weight to Wen’s documentary evidence, so that evidence

 7   did not rehabilitate his credibility.          See Y.C. v. Holder,

 8   741 F.3d 324, 332, 334 (2d Cir. 2013) (holding that “[w]e

 9   generally defer to the agency’s evaluation of the weight to

10   be   afforded   to   an   applicant’s   documentary   evidence”   and

11   deferring to agency’s decision to afford little weight to

12   letter from applicant’s spouse); Biao Yang v. Gonzales, 496

13   F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

14   corroborate his or her testimony may bear on credibility,

15   because the absence of corroboration in general makes an

16   applicant unable to rehabilitate testimony that has already

17   been called into question.”).

18        Given these false statements and omission, substantial

19   evidence supports the adverse credibility determination.          See

20   Xiu Xia Lin, 534 F.3d at 167 (agency may rely on cumulative

21   effect   of   inconsistencies    and    omissions).    The   agency’s

22   adverse credibility determination is dispositive of asylum,


                                       5
1   withholding of removal, and CAT relief because all three

2   claims are based on the same factual predicate.   See Paul v.

3   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  6